UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from o to o Commission file number 000-54015 POWIN CORPORATION (Name of small business issuer in its charter) Nevada 87-0455378 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20th Ave., Tualatin OR Address of principal executive offices) (Zip Code) Issuer’s telephone number (503) 598-6659 Indicate by check mark if registrant is a well-known seasoned issuer, as defined under Rule 405 of the Securities Act YesoNo þ Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act . YesoNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.Yes oNo þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer.o Accelerated filer.o Non-accelerated filer.o (Do not check if a smaller reporting company) Smaller reporting company.þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo þ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2012: $15,882,488. As of March 30 2013, there were 162,247,546 shares of the issuer’s common stock outstanding. Documents incorporated by reference: None 1 TABLE OF CONTENTS Page Part I 4 Item 1 Business 7 Item 1A Risk Factors 13 Item 1B Unresolved Staff Comments 13 Item 2 Properties 13 Item 3 Legal Proceedings 13 Item 4 Mine Safety Disclosures 13 Part II 14 Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6 Selected Financial Data 16 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 17 Item 7A Quantitative and Qualitative Disclosures about Market Risk 22 Item 8 Financial Statements and Supplementary Data 23-46 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 47 Item 9A Controls and Procedures 47 Item 9B Other Information 47 Part III 48 Item 10 Directors and Executive Officers and Corporate Governance 48 Item 11 Executive Compensation 51 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 53 Item 13 Certain Relationships and Related Transactions, and Director Independence 54 Item 14 Principal Accountant Fees and Services 55 Part IV 56 Item 15 Exhibits, Financial Statement Schedules 56 Signatures 58 2 In this report, unless the context indicates otherwise, the terms "POWIN," "Company," "we," "us," and "our" refer to POWIN Corporation, a Nevada corporation, and its wholly-owned subsidiaries. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, or the "Securities Act," and Section 21E of the Securities Exchange Act of 1934 or the "Exchange Act."These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or anticipated results. In some cases, you can identify forward looking statements by terms such as "may," "intend," "might," "will," "should," "could," "would," "expect," "believe," "anticipate," "estimate," "predict," "potential," or the negative of these terms. These terms and similar expressions are intended to identify forward-looking statements. The forward-looking statements in this report are based upon management's current expectations and belief, which management believes are reasonable.In addition, we cannot assess the impact of each factor on our business or the extent to which any factor or combination of factors, or factors we are aware of, may cause actual results to differ materially from those contained in any forward looking statements.You are cautioned not to place undue reliance on any forward-looking statements.These statements represent our estimates and assumptions only as of the date of this report. Except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. You should be aware that our actual results could differ materially from those contained in the forward-looking statements due to a number of factors, including: · new competitors are likely to emerge and new technologies may further increase competition; · our operating costs may increase beyond our current expectations and we may be unable to fully implement our current business plan; · our ability to obtain future financing or funds when needed; · our ability to successfully obtain and maintain our diverse customer base; · our ability to protect our intellectual property through patents, trademarks, copyrights and confidentiality agreements; · our ability to attract and retain a qualified employee base; · our ability to respond to new developments in technology and new applications of existing technology before our competitors; · acquisitions, business combinations, strategic partnerships, divestures, and other significant transactions may involve additional uncertainties; and · our ability to maintain and execute a successful business strategy. Other risks and uncertainties include such factors, among others, as market acceptance and market demand for our products and services, pricing, the changing regulatory environment, the effect of our accounting policies, potential seasonality, industry trends, adequacy of our financial resources to execute our business plan, our ability to attract, retain and motivate key technical, marketing and management personnel, and other risks described from time to time in periodic and current reports we file with the United States Securities and Exchange Commission, or the "SEC." You should consider carefully the statements under "Item 1A. Risk Factors" and other sections of this report, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements and could materially and adversely affect our business, operating results and financial condition. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements. 3 PART I ITEM 1.BUSINESS Corporate History The Company was originally named POWIN Corporation (“Company”, “we”, “us”) and was formed as an Oregon corporation on November 15, 1990 by Joseph Lu, a Chinese-American.Since its incorporation, we have grown into a large original equipment manufacturer (“OEM”), which provides manufacturing coordination utilizing eight plants in Chin two in Taiwan and one in Mexico for companies throughout the United States and, one in Tualatin, Oregon, which provides metal manufacturing parts and components.More than 4,000 products, parts and components are supplied by us on a regular basis.From 2009, we have expanded into non-OEM subsidiaries to provide renewable energy products, an all hard-wood furniture line and warehousing services. On July 8, 2008, our founding shareholder, Joseph Lu, approved a merger with Exact Identification Corporation (“Exact”) pursuant to which we merged with and into Exact Identification Corporation (the “Merger”) in order to combine efforts and maximize company growth in the corporate public sector.The Merger was effective as of July 8, 2008. The Articles of Merger were filed with the State of Nevada on August 21, 2008.The combined entity is now referred to as “POWIN Corporation.”Immediately prior to the Merger, Exact completed a 1:25 reverse stock split, which reduced the number of shares of common stock outstanding in Exact to 5,223,027.Pursuant to the Merger, Joseph Lu, the sole shareholder of the Company prior to the Merger, received 150,000,000 shares of common stock in exchange for 1,000 shares of POWIN’s no-par value stock.The combination of Exact and the Company was classified for accounting purposes as a reverse merger with the Company being considered the accounting acquirer. Exact was previously listed and traded on the OTC Bulletin Board under the symbol “EXCT”, although its registration was revoked in May 2008 due to delinquent filings. Immediately prior to the Merger, Exact had no operations. Exact was originally incorporated in Nevada on February 11, 1985 as “Global Technology Limited (a wholly-owned subsidiary of XimberLey Corporation).The name of the corporation was amended to “Advanced Precision Technology, Inc.” on April 11, 1988 pursuant to a plan of reorganization approved by the stockholders of XimberLey Corporation (a Utah corporation) into Advanced Precision Technology, Inc.a Nevada Corporation, with the surviving entity being Advanced Precision Technology, Inc.The name of the corporation was again changed on December 1, 1992 to “UV Color Corporation” pending the approval and completion of a new plan of reorganization.The plan was not completed and the name was changed back to “Advanced Precision Technology, Inc.” on July 9, 1994.On April 10, 2002, the Company’s name was changed to “Exact Identification Corporation”.Upon completion of the Merger, the corporation’s name was changed to “POWIN Corporation” and the corporation’s operations have consisted entirely of POWIN’s business operations. Business Prior to 2010, our business was made up of four business operations, OEM, Quality Bending and Fabrication Inc. (“QBF”), POWIN Wooden and MACO Furniture.In 2010 we registered and opened three additional subsidiaries, POWIN Renewable Energy Resources (“POWIN Energy”), Gladiator Fitness and Outdoor Products (renamed to “MACO Fitness”) and Channel Partner Program (“CPP”). In 2011, the company registered and opened two additional joint-venture companies, POWIN Industries CA de CV (“POWIN Mexico”), and RealForce-POWIN Joint Venture Company (“RealForce”).In 2012, the RealForce-POWIN Joint Venture was merged into Powin Renewable Energy, and Maco Furniture and Gladiator were merged to CPP. All of the Company’s operations, except POWIN Mexico, are located in Tualatin, Oregon; POWIN Mexico is located in Saltillo Coahuila, Mexico.Each operation is discussed further under Principal Products below. As an OEM, we have very strong relationships with eight plants located in The People’s Republic of China and one in Taiwan and, coordinate all the manufacturing of over 4,000 products plus the coordination of all product shipments and delivery to its distribution channels.However, we and/or our shareholders do not own the manufacturing facilities in China or Taiwan; we only facilitate the manufacturing and distribution of the products for our customers.Products include gun safes, outdoor cooking and cookware products, fitness and recreational equipment, truck parts, furniture products and cabinets, plastic products, rubber products, electrical parts and components and appliances.We also manufacture metal products in Tualatin, Oregon through our wholly owned subsidiary, QBF. 4 Principal Products We coordinate the manufacture and distribution of various products and equipment.The main products produced are summarized below: Gun Safes In 2012, we arrange the manufacturing of steel gun safes, under names such as Browning and other brand names.These products are produced by Qingdao POWIN Metal Furniture Co., Ltd, in Qingdao, China, utilizing a 13,333 square meter facility, which employs 100 full-time workers. Outdoor Cookware Products Manufacturing We arrange the manufacturing and supply most of the products sold by Logan Outdoor Products, LLC, which specializes in outdoor cooking equipment, including Dutch camping ovens and frying skillets.These products are sold under the name brands of Camp Chef and Smoke Vault and are manufactured by Qingdao Xuyang Stovemakers Co., Ltd., in Qingdao, China, utilizing a 20,000 square meter facility, which employs 200 full-time workers.These products are also produced by Longkou Yian Rubber and Plastic Co., Ltd., in Qingdao, China, in a 25,000 square meter facility, which employs 180 full-time workers. Fitness and Recreational Equipment Manufacturing The Company arranges the manufacturing and supply of trampolines, most of which are sold through Wal-Mart and other retailers.These products are manufactured at Qingdao Triplemaster Steel and Plastic Co., Ltd., in Qingdao, China, in a 95,000 square meter facility, which employs 1,000 full-time workers. Truck Parts Manufacturing Since 2006, our subsidiary, QBF, has manufactured truck parts for Freightliner Trucks in Tualatin, Oregon in a 40,900 square foot facility.QBF also arranges the manufacturing of truck parts and components for Freightliner Trucks at Longkou QBF Co., Ltd., in Qingdao, China, utilizing a 15,000 square meter facility, which employs 30 full-time workers. In February 2011, the board of directors approved to establish a new joint-venture company in Mexico whereby POWIN Corporation will hold an 85% controlling interest in the new company and whereby the Mexico company will provide metal manufacturing services to companies in its area but primarily with a program with Freightliner Corporation.Our Mexico facility in Saltillo Coahuila, employs 28 full-time workers and began shipping Freightliner Truck parts and components in limited quantity during the first quarter of 2012. Freightliner Trucks is a division of Daimler Trucks North America, the largest manufacturer of heavy-duty vehicles in North America.Daimler Trucks North America designs, builds and markets a wide range of Class 3-8 vehicles including long-haul highway tractors, heavy-duty construction and vocational trucks, mid-range trucks for distribution and service, school and transit buses, fire and emergency service apparatus, and chassis for step vans, school and shuttle buses, and motor homes.Freightliner Trucks is headquartered in Portland, Oregon, with truck manufacturing facilities located in Portland and throughout the United States and Mexico. Furniture Manufacturing In 2008, we purchased the trade name and trademark MACO from a furniture company that specialized in manufacturing bedroom furniture that had gone bankrupt in Portland.Our subsidiary, Wooden Product Services, Inc., established the trade name Maco Lifestyles Company.We also hired one of MACO’s key employees, who is an expert in the business and of this type of furniture. We now distribute bedroom furniture under its proprietary brand name, MACO, which conducts business through our subsidiary, POWIN Wooden Product Service, Inc.The furniture line consists of high-quality, high-value bed frames, chests and night stands constructed of solid alder.In February 2012, the board of directors approved to merge the operations of MACO Furniture into Channel Partner Program (“CPP”). Renewable Energy Our renewable energy subsidiary, Powin Energy (www.powinenergy.com) provides energy storage solutions, energy efficient products and renewable energy products for many different industries. The company is involved in supplying energy storage products to many segments of the alternative fuels market such as wind farms and other generators of alternative energy, electric vehicle charging stations, and battery storage products for use in the transportation industry to improve fuel efficiency and reduce emissions. The energy storage market is currently estimated at around $1 billion and is projected to increase 100 fold by 2020. 5 Warehousing Services The Company’s headquarters contains a 60,000 square foot full service warehouse. Powin DC receives, inventories and ships many commodities for Powin OEM and its subsidiaries. Powin DC also offers full service warehousing for outside companies. Services range from offering storage rental rates based on square feet or pallet counts, but can also include scheduling, receiving, inventory control and shipping. Distribution Methods Manufactured products are distributed according to the customers’ specifications.Delivery is typically made directly to the customer from the factories. Competition There are several companies within the United States that provide distribution services and the coordination of manufacturing products in China.The main competitors for POWIN; however, come from the Chinese manufacturers themselves, and customers who decide to go straight to the Chinese manufacturers to have their products made.The industry within the United States includes several companies that provide worldwide sourcing for American companies.We handle the logistics and coordination of the manufacturing of the product from concept to delivery.We also coordinate the shipment of the product to our customers or the end users. Many of these companies offer additional services, such as design improvement and product re-engineering to enhance the product or the customer’s profitability. The industry can distribute and coordinate the manufacturing of a variety of products from many product materials including metals, plastics, glass or wood. Licenses, concessions, royalty agreements or labor contracts Our licenses consist of the customary state, county and city licenses required in the normal course of doing business.We do not typically enter into written agreements or licenses with our customers, which is common in the industry.However, in November 2010 we entered into a Royalty Agreement for the rights to manufacture, sell and distribute a Rollable Plant Support product, to be sold primarily to Costco with a royalty to be paid on each product sold. The royalties earned were $0 and $170,544, during the years ended December 31, 2012, and 2011, respectively. Government Approval and Regulation There are no principal products or services which require government approval as all of our principal products and services comply with government regulations. Effect of Existing Governmental Regulation on our Business The effect of existing government regulation on our business has been that we can no longer proceed with cast-iron construction products due to the government’s anti-dumping law.Additionally, government regulation will bring up trade issues that may be difficult to deal with.There were twenty-two items identified in 2008 that were targeted for increased tariffs, nineteen of which were Chinese products. Most of these were food-related products, so the effect on us was minimal, although the wooden bed-room furniture imported from China is now subject to a nine percent (9%) tariff.Currently all of the wood furniture being built for Maco Furniture is being manufactured in China and is subject to the current tariffs. We continue to monitor the changing governmental regulations so our business can comply with all rules and regulations. Environmental Laws In general, our manufacturing activities are subject to certain federal, state and local laws and regulations relating to environmental quality and pollution control. Such laws and regulations increase the costs of these activities and may prevent or delay the commencement or continuance of a given operation.Compliance with these laws and regulations has not had a material effect on our operations or financial condition to date.Specifically, we are subject to legislation regarding emissions into the environment, water discharges and storage and disposition of hazardous wastes.In addition, legislation has been enacted which requires well and facility sites to be abandoned and reclaimed to the satisfaction of state authorities.However, such laws and regulations are frequently changed and we are unable to predict the ultimate cost of compliance.Generally, environmental requirements do not appear to affect us any differently or to any greater or lesser extent than other companies in the industry. We continue to monitor the changing environmental laws so our business can comply with all rules and regulations. Number of Employees We currently employ 51 full time employees and 5 part time employees at our facilities in the United States. 6 ITEM 1A.RISK FACTORS This report includes forward-looking statements about our business and results of operations that are subject to risks and uncertainties.See "Forward-Looking Statements," above.Factors that could cause or contribute to such differences include those discussed below.In addition to the risk factors discussed below, we are also subject to additional risks and uncertainties not presently known to us or that we currently deem immaterial.If any of these known or unknown risks or uncertainties actually occurs, our business could be harmed substantially. RISKS RELATED TO OUR BUSINESS The impact of the current economic climate and tight financing markets may impact consumer demand for our products and services. Many of our existing and target customers are in the small and medium business sectors.If small and medium businesses experience economic hardship, it could negatively affect the overall demand for our products and services and, could cause delay and lengthen sales cycles and could cause our revenues to decline. Although we maintain allowances for returns and doubtful accounts for estimated losses resulting from product returns and the inability of our customers to make required payments, and such losses have historically been within our expectations and the provisions established, we cannot guarantee that we will continue to experience the same return on the bad debt rates we have had in the past, especially given the current economic conditions.Additionally, challenging economic conditions could have a negative impact on the results of our operations. There may be deficiencies with our internal controls that require improvements, and we will be exposed to potential risks from legislation requiring companies to evaluate controls under Section404 of the Sarbanes-Oxley Act of 2002. While we believe that we currently have adequate internal control procedures in place, we are still exposed to potential risks from legislation requiring companies to evaluate controls under Section404a of the Sarbanes-Oxley Act of 2002.Under the supervision and with the participation of our management, we have evaluated our internal controls system in order to allow management to report on our internal controls, as required by Section404 of the Sarbanes-Oxley Act.We have performed the system and process evaluation and testing required in an effort to comply with the management certification requirements of Section404. As a result, we have incurred additional expenses and a diversion of management’s time.If we are not able to meet the requirements of Section404 in a timely manner or with adequate compliance, we might be subject to sanctions or investigation by regulatory authorities, such as the SEC. If we do not maintain proper disclosure controls and procedures, our ability to produce accurate and timely financial statements could be impaired which could adversely affect our business, operating results and financial condition. While the audit of our financial statements by our independent registered public accounting firm has included a consideration of internal control over financial reporting as a basis of designing audit procedures, the accounting firm has not considered internal controls over financial reporting for the purpose of expressing an opinion with respect to the effectiveness of our internal controls over financial reporting. If such an evaluation had been performed, material weaknesses or other control deficiencies may have been identified. In addition, material weaknesses and other control deficiencies may be identified when our management performs evaluations of internal controls in the future. Ensuring that we have adequate internal financial and accounting controls and procedures that allow us to produce accurate financial statements on a timely basis is costly and time-consuming and we are required to evaluate these controls frequently. Manufacturing internationally may create risks. There are many risks associated with international business. These risks include, but are not limited to, language barriers, fluctuations in currency exchange rates, political and economic instability, regulatory compliance difficulties, problems enforcing agreements and greater exposure of our intellectual property to markets where a high probability of unlawful appropriation may occur. A failure to mitigate any of these potential risks could damage our business. 7 Our quarterly operating results are difficult to predict and may fluctuate significantly from period to period in the future. Our quarterly operating results are difficult to predict and may fluctuate significantly from period to period based on the seasonality of consumer spending and corresponding manufacturing trends in the United States and China.In addition, manufacturing spending generally tends to decrease during January and February each year due to the Chinese Lunar New Year holiday.We believe we will experience slight decrease in revenues during the hot summer months of July and August each year.Furthermore, due to ever-fluctuating pricing on commodities, inputs and other raw materials and given the unpredictable economic climate, it is difficult to forecast with any amount of certainty our quarterly operating results.As a result, you may not be able to rely on period-to-period comparisons of our operating results as an indication of our future performance.Factors that are likely to cause our operating results to fluctuate, such as the seasonality of manufacturing spending in China, a deterioration of economic conditions in China and potential changes to the regulation of the manufacturing industry in China is discussed elsewhere in this report. Additionally, some of the outdoor products manufactured and distributed by the Company focus on a release in time for the summer season. If our revenues for a particular quarter are lower than we expect, we may be unable to reduce our operating expenses for that quarter by a corresponding amount, which would harm our operating results for that quarter relative to our operating results from other quarters. Our future acquisitions may expose us to potential risks and have an adverse effect on our ability to manage our business. Selective acquisitions will form a part of our strategy to further expand our business.If we are presented with appropriate opportunities, we may acquire additional businesses, services or products that are complementary to our core business.Our integration of the acquired entities into our business may not be successful and may not enable us to expand into new manufacturing platforms as successful as we expect.This would significantly affect the expected benefits of these acquisitions.Moreover, the integration of any future acquisitions will require significant attention from our management. The diversion of our management’s attention and any difficulties encountered in any integration process could have an adverse effect on our ability to manage our business.In addition, we may face challenges trying to integrate new operations, services and personnel with our existing operations. Future acquisitions may also expose us to other potential risks, including risks associated with unforeseen or hidden liabilities, the diversion of resources from our existing businesses and technologies, our inability to generate sufficient revenue to offset the costs, expenses of acquisitions and potential loss of, or harm to, relationships with employees and manufacturing clients as a result of our integration of new businesses and new regulations governing cross-border investment by China residents. In addition, we cannot assure you that we will be able to realize the benefits we anticipate from acquiring other companies or that we will not incur costs, including those relating to intangibles or goodwill, in excess of our projected costs for these transactions. The occurrence of any of these events could have a material and adverse effect on our ability to manage our business, our financial condition and our results of operations. There may be unknown risks inherent in our acquisitions of companies which could result in a material adverse effect on our business. We will conduct due diligence with respect to any acquisition we undertake, but we may not be aware of all of the risks associated with any of the acquisitions.Any discovery of adverse information concerning any of these acquisitions could have a material adverse effect on our business, financial condition and results of operations. While we may be entitled to seek indemnification in certain circumstances, successfully asserting indemnification or enforcing such indemnification could be costly and time consuming or may not be successful at all. Failure to manage our growth could strain our management, operational and other resources and we may not be able to achieve anticipated levels of growth in the new networks and media platforms we hope to operate, either of which could materially and adversely affect our business and growth potential. We have been expanding, and plan to continue to expand, our operations in the United States, China and in Mexico.To manage our growth, we must develop and improve our existing administrative and operational systems and, our financial and management controls and further expand, train and manage our work force.As we continue this effort, we may incur substantial costs and expend substantial resources in connection with any such expansion due to, among other things, different technology standards, legal considerations and cultural differences.We may not be able to manage our current or future international operations effectively and efficiently or compete effectively in such markets.We cannot assure you that we will be able to efficiently or effectively manage the growth of our operations, recruit top talent and train our personnel.Any failure to efficiently manage our expansion may materially and adversely affect our business and future growth. 8 We depend on the leadership and services of Joseph Lu who is the founder, Chairman, and Chief Executive Officer, our business and growth prospects may be severely disrupted if we lose his services. Our future success is dependent upon the continued service of Joseph Lu our founder, Chairman and Chief Executive Officer.We rely on his industry expertise and experience in our business operations, and in particular, his business vision, management skills, and working relationships with our employees, many of our clients and landlords and property managers of the locations in our network.We do not maintain key-man life insurance for Mr. Lu or other key employees.If he is unable or unwilling to continue in his present position or if he joins a competitor or forms a competing company, we may not be able to find a suitable replacement expeditiously or at all.As a result, our business and growth prospects may be severely disrupted if we lose his services. However, in 2010 our board of directors realizing that we cannot continue to be totally dependent on one individual, and under the direction of Joseph Lu, initiated a program under which we would move away from total dependency on one individual to assure our future success.We have various individuals in key management positions with 13 and 16 years experience working for us and with Mr. Lu, with strong ties and histories with all of our vendors and customers, has strong historical knowledge on all of our products, their design and engineering requirements, and possessing business management degrees.Each of these individuals will be looked at to take further leadership roles.Further, as we continue to grow, management will seek individuals to fill key management positions that possess the educational, work history, work ethic and leadership skills to meet the position, but also individuals that are willing and desiring to move up in leadership within our company. We may need additional capital and we may not be able to obtain it, which could adversely affect our liquidity and financial position. We believe that our current policy with regards to managing the use of our cash coupled with our desire not to utilize debt supports the expectation that cash flow from operations will be sufficient to meet anticipated cash needs, such as working capital and capital expenditures for the foreseeable future.However, we may require additional cash and liquidity due to growth initiatives, changing business conditions and other future developments.To meet potential needs, we may seek to sell additional equity but does not expect to issue debt securities or borrow from its credit facility to fulfill its capital needs.The potential sale of additional equity securities could result in additional dilution to our existing shareholders; however, the incurrence of indebtedness would result in increased debt service obligations and bind us to operating and financing covenants that would restrict our operations and liquidity. Our ability to obtain additional capital on acceptable terms is subject to a variety of uncertainties, including: investors’ perception of, and demand for, securities of alternative manufacturers; conditions of the U.S.and other capital markets in which we may seek to raise funds; our future results of operations, financial condition and cash flows; China governmental regulation of foreign investment in manufacturing services companies in China; economic, political, and other conditions in China;and China governmental policies relating to foreign currency borrowings.As each of these uncertainties are concerning, the foreign currency exchange is particularly concerning given the state of the economy and any unforeseen government regulations from either China or the United States.Accordingly, we will make every effort to keep up-to-date on the exchange and understand any regulation / economic condition that may affect the exchange. We cannot assure you that financing will be available in amounts or on terms acceptable to us, if at all. Any failure by us to raise additional funds on terms favorable to us could have a material adverse effect on our liquidity and financial condition. Unauthorized use of our intellectual property by third parties, and the expenses incurred in protecting our intellectual property rights, may adversely affect our business. We regard our trade secrets and other intellectual property as critical to our success.Unauthorized use of the intellectual property used in our business may adversely affect our business and reputation. We have historically relied on a combination of trademark and copyright law, trade secret protection and restrictions on disclosure to protect our intellectual property rights.We enter into confidentiality and invention assignment agreements with all our employees.We cannot assure you that these confidentiality agreements will not be breached, that we will have adequate remedies for any breach, or that our proprietary technology will not otherwise become known to, or be independently developed by third parties. We may register in China the trademarks used in our business.We cannot assure you that any of our trademark applications will ultimately proceed to registration or will result in registration with scope adequate for our business. Some of our applications or registration may be successfully challenged or invalidated by others. If our trademark applications are not successful, we may have to use different marks for affected services or technologies, or enter into arrangements with any third parties who may have prior registrations, applications or rights, which might not be available on commercially reasonable terms, if at all. In addition, policing unauthorized use of our proprietary technology, trademarks and other intellectual property is difficult and expensive, and litigation may be necessary in the future to enforce our intellectual property rights.Future litigation could result in substantial costs and diversion of our resources, and could disrupt our business, as well as have a material adverse effect on our financial condition and results of operations. 9 We face significant competition, and if we do not compete successfully against new and existing competitors, we may lose our market share, and our profitability may be adversely affected. We compete with other manufacturing companies in China and the United States.We compete for manufacturing clients primarily on the basis of price, the range of services that we offer and our brand name.Increased competition could reduce our operating margins and profitability and result in a loss of market share.Some of our existing and potential competitors may have competitive advantages such as significantly greater financial, marketing or other resources, or exclusive arrangements with desirable clients and manufacturers, and others may successfully mimic and adopt our business model.Moreover, increased competition will provide clients additional manufacturing service alternatives, which could lead to lower prices and decreased revenues, profit margins and net income. We cannot assure you that we will be able to successfully compete against new or existing competitors. Our customers could decide to deal directly with the factories and manufacturers in China Our customers could decide to deal directly with the factories and manufacturers in China, thus eliminating the need for our services in the process. RISKS RELATING TO REGULATION OF OUR BUSINESS AND TO OUR STRUCTURE We do not typically enter into written agreements with customers, as is standard in most of our lines of business, but this practice exposes us to litigation and ambiguity should a conflict or discrepancy arise. We do not typically have written contracts with our customers.This practice is not unusual for the industry.The fact that we do not typically have written contracts with our customers is a risk because oral contracts are less easily enforced by courts of law. Contractual arrangements we have entered into may be subject to scrutiny by the tax authorities and a finding that we owe additional taxes or are ineligible for our tax exemption, or both, could substantially increase our taxes owed, and reduce our net income and the value of your investment. Under local law, arrangements and transactions among related parties may be subject to audit or challenge by the local tax authorities.If any of the transactions we have entered into with our distributor are found not to be on an arm’s-length basis, or to result in an unreasonable reduction in tax under local tax law, the tax authorities have the authority to disallow our tax savings, adjust the profits and losses of our respective entities and assess late payment interest and penalties.A finding by the tax authorities that we are ineligible for our tax exemptions, would substantially increase our taxes owed and reduce our net income and the value of your investment.As a result of this risk, you should evaluate our results of operations and financial condition without regard to these tax savings. Our business operations may be affected by legislative or regulatory changes. Changes in laws and regulations or the enactment of new laws and regulations governing placement or content of out-of-home manufacturing, our business licenses or otherwise affecting our business in China may materially and adversely affect our business prospects and results of operations.We are not certain how the local government will implement any regulation or how it may affect our ability to compete in the manufacturing industry in China.We are particularly concerned with any regulations that might give rise to possible trade issues between China and the United States, and the effects of those regulations on our business.Accordingly, we need to conduct due diligence as to any possible regulations that might arise and substantially effectour operations.Further, we need to make every effort to hedge against any government regulation which may materially alter our business model. RISKS RELATING TO BUSINESS IN CHINA AND MEXICO Much of our success is derived from our relationship and business dealings with manufacturing companies in China, and the majority of our products that we distribute and sell to our customers from these third party manufacturers in China, as well as the expansion of our metal manufacturing in Mexico.Accordingly, our business, financial condition, results of operations and prospects are subject, to a significant extent, to economic, political and legal developments in China and Mexico. The economic, political and social conditions, as well as governmental policies, could affect the financial markets in China and our liquidity and access to capital and our ability to operate our business. China’s economy differs from the economies of most countries in many respects, including the amount of government involvement, level of development, growth rate, control of foreign exchange, and allocation of resources.While China’s economy has experienced significant growth over the past, growth has been uneven, both geographically and among various sectors of the economy.The Chinese government has implemented various measures to encourage economic growth and guide the allocation of resources.Some of these measures benefit the overall Chinese economy, but may also have a negative effect on us.This may encourage foreign manufacturing companies with more experience, greater technological know-how and larger financial resources than we have to compete against us and limit the potential for our growth.Moreover, our financial condition and results of operations may be adversely affected by government control over capital investments or changes in tax regulations that are applicable to us. 10 China legal system embodies uncertainties which could limit the legal protections available to you and us. China’s legal system is a civil law system based on written statutes. The overall effect of legislation over the past 26years has significantly enhanced the protections afforded to various forms of foreign investment in China.However, these laws, regulations and legal requirements change frequently, and their interpretation and enforcement involve uncertainties. For example, we may have to resort to administrative and court proceedings to enforce the legal protection that we enjoy either by law or contract.However, since China’s administrative and court authorities have significant discretion in interpreting and implementing statutory and contractual terms, it may be more difficult to evaluate the outcome of administrative and court proceedings and the level of legal protection we enjoy than in more developed legal systems. For example, these uncertainties may impede our ability to enforce the contracts we have entered into. In addition, such uncertainties, including the inability to enforce our contracts, could materially and adversely affect our business and operation.In addition, intellectual property rights and confidentiality protections in China may not be as effective as in the United States or other countries.Accordingly, we cannot predict the effect of future developments in China’s legal system, particularly with regard to the manufacturing industry, including the promulgation of new laws, changes to existing laws or the interpretation or enforcement thereof, or the preemption of local regulations by national laws. These uncertainties could limit the legal protections available to us, including our ability to enforce our agreements with our suppliers. If tax benefits currently available to us in China were no longer available, our effective income tax rates for our China operations could increase. We generate a substantial portion or all our net income from our suppliers in China. Our net income could be adversely affected by any change in the current tax laws of China. China tax authorities may require us to pay additional taxes in connection with our acquisitions of offshore entities that conducted their China operations through their affiliates in the United States. Our operations and transactions are subject to review by China tax authorities pursuant to relevant Chinese laws and regulations.However, these laws, regulations and legal requirements change frequently, and their interpretation and enforcement involve uncertainties.For example, in the case of some of our future acquisitions of offshore entities that conduct their China operations through their affiliates in the United States, we cannot assure you that China tax authorities will not require us to pay additional taxes in relation to such acquisitions, in particular where China tax authorities take the view that the previous taxable income of China affiliates of the acquired offshore entities needs to be adjusted and additional taxes be paid.In the event that the sellers failed to pay any taxes required under China law in connection with these transactions, China tax authorities might require us to pay the tax, together with late-payment interest and penalties. China rules on mergers and acquisitions may subject us to sanctions, fines and other penalties and affect our future business growth through acquisition of complementary businesses. We cannot assure you that the relevant China government agency approval required for future business growth within China will be deemed legal.We may face sanctions by China regulatory agencies.In such event, this regulatory agency may impose fines and penalties on our operations in China, limit our operating privileges in China, or take other actions that could have a material adverse effect on our business, financial condition, results of operations, reputation and prospects. Complying with the requirements of rules to complete such transactions could be time-consuming, and any required approval processes, including obtaining approval from the appropriate securities agency, may delay or inhibit the completion of such transactions, which could affect our ability to expand our business or maintain our market share. Any future outbreak of severe acute respiratory syndrome or avian flu in China, or similar adverse public health developments, may severely disrupt our business and operations. From December 2002 to July 2003, China and other countries experienced an outbreak of a new and highly contagious form of atypical pneumonia now known as severe acute respiratory syndrome, or SARS. On July5, 2003, the World Health Organization declared that the SARS outbreak had been contained.Since September 2003, however, a number of isolated new cases of SARS have been reported, most recently in central China in April 2004. During May and July of 2003, many businesses in China were closed by China government to prevent transmission of SARS. In addition, many countries, including China, have encountered incidents of the H5N1 strain of bird flu, or avian flu.Any recurrence of the SARS outbreak, an outbreak of avian flu or a development of a similar health hazard in China, may deter people from congregating in public places, including a range of commercial locations such as office buildings and retail stores. Such occurrences would severely impact the value of our digital out-of-home manufacturing networks to advertisers, significantly reduce the manufacturing time purchased by advertisers and severely disrupt our business and operations. Properties in which we have interest in Mexico are subject to changes in governmental laws, regulations, economic conditions or shifts in political attitudes or stability in Mexico We have real property and manufacturing interests that are located in Mexico. Any changes in governmental laws, regulations, economic conditions or shifts in political attitudes are beyond our control an may adversely affect our business. 11 Regulation of business operations in Mexico are extensive. Regulatory requirements to which we are subject in Mexico include certain permits that require periodic or annual renewal with governmental and regulatory authorities. We are required to comply with existing permit conditions. Although we believe that we are currently in full compliance with existing permit conditions, there are no assurances that applicable governmental and regulatory authorities will renew are permits as they expire or that any pending or future permit applications will be granted or that existing permits will be revoked. In the event that the required permits are not granted or renewed in a timely manner, or in the event that governmental and regulatory authorities determine that we are not compliance with existing permits, we may be forced to suspend operations in Mexico. Foreign currency fluctuations and inflationary pressures may have a negative impact on our financial condition and results of operations. Our property interests in Mexico make us subject to foreign currency fluctuations and inflationary pressures which may adversely affect our financial position and results of operations. Since we maintain our accounts in U.S. dollars, any appreciation in the Mexican peso against the U.S. dollar will increase our costs of doing business in Mexico. Any steps taken by us to address foreign currency fluctuations may not eliminate all adverse effects. We are bear the risk of incurring losses occasioned as a result of inflation in Mexico. Governmental and regulatory corruption in Mexico could pose difficulties under the U.S. Foreign Corrupt Practices Act. We are subject to the U.S. Foreign Corrupt Practices Act which, among other things, prohibits U.S. companies from engaging in bribery of foreign officials. Mexico is the third largest trading partner of the United States. However, corruption permeates all levels of government and bribery is part of conducting business in Mexico. As a result, doing business in and with Mexico raises significant concerns for U.S. companies. Recent enforcement activity involving operations in Mexico present potential challenges for developing and implementing an effective Foreign Corrupt Practices Act compliance program so as to minimize the risk of violations. RISKS RELATED TO OUR COMMON STOCK Our stock is a penny stock.Trading of our stock may be restricted by the Securities and Exchange Commission’s penny stock regulations which may limit a stockholder’s ability to buy and sell our stock. Our stock is a penny stock.The Securities and Exchange Commission has adopted Rule 15g-9 which generally defines “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.Our securities will be covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”.The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the Securities and Exchange Commission which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account.The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities.We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. The Financial Industry Regulatory Authority, or FINRA, has adopted sales practice requirements which may also limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require, that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information.Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. 12 Our common stock is illiquid and the price of our common stock may be negatively impacted by factors which are unrelated to our operations Our common stock currently trades on a limited basis on the OTC Bulletin Board.Trading of our stock through the OTC Bulletin Board is frequently thin and highly volatile.There is no assurance that a sufficient market will develop in our stock, in which case it could be difficult for shareholders to sell their stock.The market price of our common stock could fluctuate substantially due to a variety of factors, including market perception of our ability to achieve our planned growth, quarterly operating results of our competitors, trading volume in our common stock, changes in general conditions in the economy and the financial markets or other developments affecting our competitors or us. In addition, the stock market is subject to extreme price and volume fluctuations.This volatility has had a significant effect on the market price of securities issued by many companies for reasons unrelated to their operating performance and could have the same effect on our common stock. Concentration of stock ownership by Joseph Lu, our Chief Executive Officer may prevent new investors from influencing significant corporate decisions. Joseph Lu and his family hold the vast majority of our issued and outstanding common stock. As a result, these shareholders will be able exercise control over all matters requiring shareholder approval, including the election of directors, amendments to our Articles of Incorporation and approval of major corporate transactions. We do not expect to declare any dividends in the foreseeable future. We do not anticipate declaring any cash dividends to holders of our common stock in the foreseeable future. Consequently, investors may need to rely on the sales of their common stock after price appreciation, which may never occur, as the only way to realize any future gains on their investment. ITEM 1B.UNRESOLVED STAFF COMMENTS There are no unresolved staff comments. ITEM 2.PROPERTIES Our corporate headquarters including all subsidiaries and warehousing facilities except QBF and Mexico, were relocated to 20ve. Tualatin, OR 97062 in June 2011, under a lease with POWIN Pacific Properties LLC, for approximately 70,000 square feet of office and warehouse space.The lease rate is $35,180 per month, and is discussed further under Item 13, page 68, Related Party Transactions in this report.The lease will expire June 30, 2021.The main telephone number is (503) 598-6659. Our subsidiary, QBF, is headquartered at 10005 S.W. Herman Road, Tualatin, OR 97062. In November 2009 this facility was purchased by POWIN Pacific Properties LLC, and is discussed further under Related Party Transactions in this Report.The facility, totaling 38,623 square feet, is currently leased for $15,594 per month and the lease will expire November 30, 2014. On June 1, 2011, our joint venture, Powin Industries SA de CV entered into a ten-year lease with Powin Pacific Properties, LLC., for a facility in Saltillo Coahuila Mexico, which will be used in metal manufacturing.This lease requires us to pay for all property taxes, utilities and facility maintenance and the monthly lease payments are $12,333. We believe these existing facilities are adequate for the foreseeable future and have no plans to renovate or expand them. ITEM 3.LEGAL PROCEEDINGS In February 2012, our subsidiary, Powin Renewable Energy Resources, Inc. , an Oregon corporation(“Powin Energy”)was named as a defendant inGlobal Storage Group, LLC v. Virgil L. Beaston and Powin Renewable Energy Resources, Inc., Case No. 1202-1712 in the Circuit Court of the State of Oregon for the County of Multnomah ( February 8, 2012.The complaint alleges, as to Powin Energy, the misappropriation of trade secrets and intentional interference with existing or prospective economic relationship arising from the alleged breach by the co-defendant Virgil L. Beaston of the Operating Agreement of Global Storage Group, LLC (“GSG”). Mr. Beaston is an employee of Powin Energy. Damages are sought in the amount of $30 million with a prayer for injunctive relief and leave to seek punitive damages. We believe there is no basis for the allegations and we intend to defend against the action. On May 24th2012, Powin Energy filed its Answer and Defenses contesting the claims made by GSG. On May 25th, 2012, Mr. Beaston filed his Answer, Counterclaims and Third party Complaint impleading GSG principals Sam Leven and Harvey Weiss. The parties are conducting discovery in preparation for trial. The case is scheduled for an eight-day trial beginning April 22, 2013. As of April 8, 2013 the lawyers are reporting to the US District Court in Portland, Oregon that the case of GSG, LLC v. Beaston and Powin Energy, et al is now settled. There is one additional law suit for $20,000, but the Company believes it is without merit and therefore has not accrued the amounts in the consolidated financial statements. ITEM 4.MINE SAFETY DISCLOSURES Not applicable 13 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded under the symbol “PWON.OB.”Our common stock has been trading since September 30, 2010.The following table sets forth the quarterly high and low sales prices of our common stock for the last two fiscal years.Such prices are inter-dealer quotations without retail mark-ups, mark-downs or commissions, and may not represent actual transactions. Fiscal Year Ended December 31, 2012 Quarter Ended High $ Low $ March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 Fiscal Year Ended December 31, 2011 Quarter Ended High $ Low $ March 31, 2011 June 30, 2011 September 30, 2011 December 31, 2011 Our common stock is subject to Rule15g-9 of the Securities and Exchange Commission, known as the Penny Stock Rule which imposes requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and accredited investors.For transactions covered by the rule, brokers/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser's written agreement to the transaction prior to sale.The Securities and Exchange Commission also has rules that regulate broker/dealer practices in connection with transactions in "penny stocks." Penny stocks generally are equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in that security is provided by the exchange or system.The Penny Stock Rules requires a broker/dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by theSEC that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation.These disclosure requirements have the effect of reducing the level of trading activity in the secondary market for our common stock. As a result of these rules, investors may find it difficult to sell their shares. As of March 29, 2013, our common stock was held by 442 registered shareholders with 162,247,538 shares of common stock issued and outstanding. Dividend Policy We have not paid any cash dividends on our common stock.It is anticipated that our future earnings will be retained to finance our continuing development.The payment of any future dividends will be at the discretion of our board of directors and will depend upon, among other things, future earnings, any contractual restrictions, success of business activities, regulatory and corporate law requirements and our general financial condition. 14 Recent Sales of Unregistered Securities Equity Compensation Plan Information In March 2012, the Company granted 20,000 shares of Common Stock to its Board of Director for their services on the board at $0.44 per share booking an expense of $8,800 which is reflected in Stockholders’ Equity as an increase of Common Stock of $20 (par at $0.001 times shared issued of 20,000), and Additional Paid in Capital of $8,780.Each director received 5,000 shares of Common Stock for an aggregate of 20,000 shares of Common Stock issued. In June 2012, the Company issued 20,000 shares of Common Stock to its Board of Directors for their services on the board at $0.59 per share booking an expense of $11,800 which is reflected in Stockholders’ Equity as an increase of Common Stock of $20 (par at $0.001 times shared issued of 20,000), and Additional Paid in Capital of $11,780.Each director received 5,000 shares of Common Stock for an aggregate of 20,000 shares of Common Stock issued. In September 2012, the Company issued 15,000 shares of Common Stock to its Board of Directors for their services on the board at $0.35 per share booking an expense of $5,250 which is reflected in Stockholders’ Equity as an increase of Common Stock of $20 (par at $0.001 times shared issued of 15,000), and Additional Paid in Capital of $5,235.Each director received 5,000 shares of Common Stock for an aggregate of 15,000 shares of Common Stock issued. In December 2012, the Company issued 20,000 shares of Common Stock to its Board of Directors for their services on the board at $0.39 per share booking an expense of $7,800 which is reflected in Stockholders’ Equity as an increase of Common Stock of $20 (par at $0.001 times shared issued of 20,000), and Additional Paid in Capital of $7,780.Each director received 5,000 shares of Common Stock for an aggregate of 20,000 shares of Common Stock issued. Purchases of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of Common Stock or other securities during the year ended December 31, 2012. All of the previously described sales of unregistered securities were made pursuant to the exemption from registration at Section 4(2) and/or Section 4 (6) under the Securities Act of 1933, as amended (“1933 Act”) for either transactions not involving a public offering or for transactions with an “accredited investor” as defined under the 1933 Act. 15 ITEM 6.SELECTED FINANCIAL DATA The following financial data is derived from, and should be read in conjunction with, the “Financial Statements” and notes thereto.Information concerning significant trends in the financial condition and results of operations is contained in “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Reported in thousands except for earnings per share December 31, December 31, STATEMENT OF OPERATIONS DATA Net sales $ $ Cost of goods sold Gross profit Selling, general & administrative expenses Operating income (loss) ) Other expense ) ) Income tax provision Net loss attributable to Powin Corporation stockholders' $ ) $ ) EARNINGS PER SHARE Net loss per share Basic and Diluted $ ) $ ) Weighted average common shares outstanding Basic and Diluted BALANCE SHEET DATA Cash $ $ Accounts receivable Working capital Total assets Total liabilities Equity $ $ OTHER DATA Cash flow provided by (used in) Operating activities $ ) $ Investing activities ) ) Financing activities Depreciation $ $ 16 ITEM 7.MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Plan of Operation The following is a discussion and analysis of the Company’s operations for the three-months and twelve-months ended December 31, 2012, and the factors that could affect our future financial condition and plan of operation. This discussion and analysis should be read in conjunction with our consolidated financial statements and the notes thereto included elsewhere in this annual report.Our consolidated financial statements are prepared in accordance with United States generally accepted accounting principles. All references to dollar amounts in this section are in United States dollars unless expressly stated otherwise. Please see our “Note on Forward Looking Statements” and “Risk Factors” for a list of our risk factors. Results of Operations Fourth quarter ended December 31, 2012 The following table set forth the Company’s results of operations for each of the four quarters ended March 31, June 30, September 30, and December 31, 2012, respectively, in dollars and percent of sales revenue. For the quarters ended 2012 (in Thousands) Mar. 31, % Sales Jun. 30, % Sales Sept. 30, % Sales Dec. 31, % Sales TOTAL % Sales SaleNet $ % $ % $ % $ % $ % Cost of Sales % Gross Profit % Operating Expenses % Operating Loss ) -2.6
